811 F.2d 1505Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald L. LEE, Plaintiff-Appellant,v.Joseph Haas, Clerk, B. Thelen, Deputy Clerk in theirofficial capacities, Defendants-Appellees.
No. 86-6771.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1986.Decided Feb. 3, 1987.

Before RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Reginald L. Lee, appellant pro se.
Elizabeth Hartley Trimble, Assistant U.S. Attorney, for appellees.
PER CURIAM:


1
Reginald Lee, a federal inmate, appeals the district court entry of summary judgment on his civil rights claim.  Lee contends that he was denied access to the courts when the clerk's office of the United States District Court for the District of Maryland returned his complaints unfiled.  The record indicates that the complaints were returned with instructions that they be filed on particular forms.


2
The defendants did not act so as to deprive Lee of his right to meaningful access to the courts.  The defendants did not make a blanket refusal to file Lee's complaint;  they merely requested that he file them on particular forms.  Lee argues that the forms were inappropriate for his causes of action.  However, the record indicates that had Lee written to explain why the form was inappropriate, returning his complaint to the court, the complaint would have been filed.


3
As our review of the record indicates that Lee suffered no constitutional deprivation we affirm the district court's entry of summary judgment.  We dispense with oral argument as it would not significantly aid the decisional process.


4
AFFIRMED.